Morton J.
delivered the opinion of the Court. We think the construction of this will very clear. The testatrix intended to give the house and lot in question to the tenant, in fee. on the condition mentioned. The tenant accepted the devise cum onere. The estate vested in him. He has faithfully performed the condition, and is now entitled to hold it.
The further disposition of the property, in all its provisions, was made to depend upon the non-acceptance of the tenant.But the event upon which it was to take effect never having Happened, it remained inoperative, and the estate passed by the first clause of the devise precisely as if no disposition over had been made.

Demandant nonsuit.